 Case 5:19-cv-05168-TLB Document 8                Filed 09/06/19 Page 1 of 2 PageID #: 409



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


NORTHPORT HEALTH SERVICES OF ARKANSAS, LLC
D/B/A SPRINGDALE HEALTH AND REHABILITATION
CENTER; NWA NURSING CENTER, LLC D/B/A THE
MAPLES AT HAR-BER MEADOWS                                                               PLAINTIFFS

                                      NO. 5:19-cv-05168-TLB
v.

UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II, in his official
capacity as Secretary of the United States Department of Health
and Human Services; CENTERS FOR MEDICARE &
MEDICAID SERVICES, SEEMA VERMA, in her official
capacity as the Administrator of the Centers for Medicare &
Medicaid Services                                                                    DEFENDANTS


                           MOTION TO APPEAR PRO HAC VICE

       Pursuant to Local Rule 83.5(d), Northport Health Services of Arkansas, LLC d/b/a

Springdale Health and Rehabilitation Center and NWA Nursing Center d/b/a The Maples

(“Plaintiffs”) move this Court for the admission of Paul D. Clement of the law firm Kirkland &

Ellis, LLP to appear as an additional attorney of record for and on behalf of Plaintiffs pro hac vice.

In support of said motion, Plaintiffs state as follows:

       1.      The undersigned is a member in good standing of the bar of the State of Arkansas

and of the United States District Court for the Western District of Arkansas. He maintains an

office located in Arkansas for the practice of law at 5000 Rogers Avenue, Suite 500, Fort Smith,

AR 72903. The court and opposing counsel may readily communicate with the undersigned

regarding the conduct of the case.

       2.      Mr. Clement’s office address and telephone number are:
 Case 5:19-cv-05168-TLB Document 8                Filed 09/06/19 Page 2 of 2 PageID #: 410



               KIRKLAND & ELLIS, LLP
               1301 Pennsylvania Avenue N.W.
               Washington, D.C. 20004
               (202) 389-5013

       3.      Mr. Clement is admitted to, and a member in good standing of, the bars of the State

of Wisconsin, Virginia, and the District of Columbia.

       4.      Mr. Clement does not reside in Arkansas, is not regularly employed in Arkansas,

and is not regularly engaged in the practice of law in Arkansas. Mr. Clement agrees to follow the

Local Rules of the Court and to submit to the jurisdiction of the Court in matters of discipline.

       WHEREFORE, Plaintiffs respectfully requests that this Court enter an order allowing Paul

D. Clement to appear before the Court pro hac vice as an additional attorney of record on behalf

of Plaintiffs in the above-captioned case.



Dated: September 9, 2019                      Respectfully submitted,

                                              Kirkman T. Dougherty (Ark. Bar No. 91133)
                                              HARDIN, JESSON & TERRY, PLC
                                              5000 Rogers Avenue, Suite 500
                                              Fort Smith, Arkansas 72903
                                              Tel: (479) 452-2200
                                              Fax: (479) 452-9097
                                              kdoughterty@hardinlaw.com

                                              By:     /s/ Kirkman T. Dougherty
                                                      Kirkman T. Dougherty

                                              Attorney for Northport Health Services of Arkansas,
                                              LLC d/b/a Springdale Health and Rehabilitation
                                              Center and NWA Nursing Center d/b/a The Maple




                                             Page 2 of 2
